Case 1:16-cv-08080-.]GK Document 113 Filed 12/20/18 Page 1 of 1

UNITED STATES DISTRICT COURT
for the
SOUTHERN DISTRICT OF NEW YORK

 

Matthew Jones,
Plaintiff,
v. Case No. 1:16-cV-08080
Police Officer Adam Ml.miz,
Police Off`lcer Michael Vaccaro,
UC #349, and Lieutenant
Christopher Treubig,

Defendants.

 

 

NOTICE OF APPEAL

 
  
   

y Plairitiijf"i\/Iatthew J ones hereby gives notice that he app eals this Court’ s November 21,
2018 order, as Well as the November 27, 2018 judgment again him, to the United States Court
Of Appeals for the Second Circuit.

Date: December 20, 2018 s

it /
&/

if A. Zelma_n, Esq.
` ey for Plaintiff Matthew Jones

(718 604-3072

